Exhibit 10.1

EDITAS MEDICINE, INC.

Restricted Stock Agreement

2015 Stock Incentive Plan

This Restricted Stock Agreement (this “Agreement”) is made as of the Grant Date
set forth below between Editas Medicine, Inc., a Delaware corporation (the
“Company”), and the Participant named below.

NOTICE OF GRANT

 

 

Name of Participant (the “Participant”):

 

Grant Date:

 

Number of shares of the restricted common stock, $0.0001 par value per share
(the “Common Stock”) awarded (“Restricted Shares”):

 

Vesting Start Date:

 

 

Vesting Schedule:

 

 

Vesting Date

Number of Shares that Vest

 

 

Except as provided herein, all vesting is dependent on the Participant remaining
an Eligible Participant on each applicable Vesting Date.

 

This Agreement includes this Notice of Grant and the following Exhibit and the
2015 Stock Incentive Plan (the “Plan”),  each of which is expressly incorporated
by reference in their entirety herein:

Exhibit A – General Terms and Conditions

The undersigned participant acknowledges that he has received a copy of the
Plan.

Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.

 

 

 

 

 

EDITAS MEDICINE, INC.

 

PARTICIPANT

 

By:

 

 

 

 

 

Name:

 

Name:

 

 

Title:

 

Address:

 

 





1

--------------------------------------------------------------------------------

 



Restricted Stock Agreement

2015 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

The terms and conditions of the award of Restricted Shares made to the
Participant, as set forth in the Notice of Grant that forms part of this
Agreement (the “Notice of Grant”), are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Participant, effective as of the
Grant Date (as set forth on the Notice of Grant), in consideration of services
rendered and to be rendered by the Participant to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Participant.  Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Participant, issue and deliver to the Participant a certificate
representing the vested Restricted Shares.  The Participant agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting Schedule.  The Restricted Shares shall vest in accordance with
Vesting Schedule set forth in the Notice of Grant (the “Vesting Schedule”).  Any
fractional number of Restricted Shares resulting from the application of
the percentages in the Vesting Schedule shall be rounded down to the nearest
whole number of Restricted Shares.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.  In the
event that the Participant ceases to be an Eligible Participant for any reason
or no reason, with or without cause, all of the Restricted Shares that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any Restricted Shares that are so forfeited.  The
Participant shall be an “Eligible Participant” if he or she is an employee,
director or officer of, or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants or advisors of which are
eligible to receive awards of restricted stock under the Plan.

4. Restrictions on Transfer.  The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise encumber, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Participant may transfer
such Restricted Shares to or for the benefit of any immediate family member,
family trust or other entity established for the benefit of the Participant
and/or an immediate family member thereof if the Company would be eligible to
use a Form S‑8 under the Securities Act of 1933, as amended (the “Securities
Act”) for the registration of the sale of the Restricted Shares to such proposed
transferee, provided that the Company shall not be required to recognize any
such permitted transfer until such time as such permitted transferee shall, as a

2

--------------------------------------------------------------------------------

 



condition to the transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of this Agreement.  The Company
shall not be required to (i) transfer on its books any of the Restricted Shares
which have been transferred in violation of any of the provisions of this
Agreement or (ii) treat as owner of such Restricted Shares or to pay dividends
to any transferee to whom such Restricted Shares have been transferred in
violation of any of the provisions of this Agreement.

5. Restrictive Legends.  The book entry account reflecting the issuance of the
Restricted Shares in the name of the Participant shall bear a legend or other
notation upon substantially the following terms:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
OPTION HELD BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A CERTAIN
RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER, SUCH RIGHT TO REPURCHASE IS BINDING ON THE TRANSFEREES OF THESE SHARES.”

6. Rights as a Shareholder.  Except as otherwise provided in this Agreement, for
so long as the Participant is the registered owner of the Restricted Shares, the
Participant shall have all rights as a shareholder with respect to the
Restricted Shares, whether vested or unvested, including, without limitation,
rights to vote the Restricted Shares and act in respect of the Restricted Shares
at any meeting of shareholders; provided that the payment of dividends on
unvested Restricted Shares shall be deferred until, and shall only be paid at,
such time as the shares vest.

7. Provisions of the Plan.  This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election.  The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares.  The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares.

THE PARTICIPANT ACKNOWLEDGES HE OR SHE SHALL NOT MAKE AN ELECTION UNDER
SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

(b) Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the issuance or vesting of the Restricted Shares. The
Company shall not remove the restrictive legend described in Section 5 hereof
from any shares of Common Stock until it is satisfied that all its required
withholdings have been made.  The Participant acknowledges and agrees that the
Company has the right to deduct from

3

--------------------------------------------------------------------------------

 



payments of any kind otherwise due to the Participant any federal, state, local
or other taxes of any kind required by law to be withheld with respect to the
issuance or vesting of the Restricted Shares.

9. Miscellaneous.

(a)Authority of Board.  In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Company’s Board of
Directors (the “Board”) or any one or more of the committees or subcommittees of
the Board to which the Board delegates its powers in accordance with the terms
of the Plan shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Board or any one or more of its committees or subcommittees to which its
powers have been delegated with respect to this Agreement shall be made in its
discretion and shall be final and binding on the Participant.

(b)No Right to Continued Service.  The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Shares is contingent
upon his or her continued service to the Company, this Agreement does not
constitute an express or implied promise of a  continued service relationship or
confer upon the Participant any rights with respect to a  continued service
relationship by the Company.

(c)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflicts of law provisions.

(d)Participant’s Acknowledgments.  The Participant acknowledges that (i) he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan, and (ii) that he or she
agrees that in accepting this award, he or she will be bound by any clawback
policy that the Company has in effect or may adopt in the future.

 

4

--------------------------------------------------------------------------------